The Court orders that the authored published opinion in this case, which was issued on July 21, 2011, be amended to correct a clerical error.
The last sentence of the partial paragraph at the top of page 6* shall read: “For these reasons, we reverse the PSC’s order below insofar that it approved more than $5 million in LIEEF funding to come from Mich Con’s ratepayers, and remand this case to the PSC for appropriate proceedings consistent with this opinion with respect to the LIEEF, and any remaining implementation regarding the UETM adjustment.”

 Reference to slip opinion. See 293 Mich App 360, 369 — Reporter.